DETAILED ACTION
Status of the Claims
1.	Claims 1-14 and 16-18 are pending.
Status of the Rejections
2.	Rejection of claim(s) 1-14 and 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is being withdrawn in view of applicant’s amendments. 
 	Rejection of claims under 35 U.S.C. 103(a) as being obvious over Shi et al. and Shen et al. is being modified in view of applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cell culture in a medium” and “nutrient medium with cells”. It is not clear to the examiner the difference between “a medium” and “nutrient medium”. The specification at page 

Claim 4 recites the limitation " the computation device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the isolated sensing layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the medium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3, 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 9-14 and 16-18 is/are rejected under 35 U.S.C. 103(a) as being obvious over Shi et al. (US 2015/0247819), Redepenning et al. (US 2015/0170906), Shen et al. (US 2015/0084099) and as evidenced by Rothberg et al. (US 2015/0126378).
	 Claims 9, 10, 16 and 17, Shi et al. teach method of for analyzing/monitoring cell activity in a sample which would be a cell culture [0004] comprising:
	additives such as antibiotics or antifungals (reads on medications or drug) added/inoculate into the sample comprising cells [0037];
Shi et al. teach ISFET’s (one or more electrochemical sensors) could be placed at the bottom or their placement within the chamber is a matter of design choice, wherein the chamber is comprised of sample of cells (Figs 1 and 2B and [0004][0006][0008]);
disposing a gate conductor 70 disposed between the source and drain ([0034]);
	generate signals in accordance with the cell activity of sample of cells ([0036][0022]);
	analyzing the signals from the ISFET to determine cell activity such as cell metabolism or cell division over time based on environmental conditions (reads on sensitivity information) [0036][0037].
	Shi et al. do not explicitly teach the ISFET’s are placed on a surface of the medium of cell culture. However, as suggested by Shi et al. the placement of ISFET’s within the chamber is matter of choice and therefore, placing the ISFET on a surface of the sample comprising cells by moving the ISFET in the center of the chamber or at the top of the chamber would have been obvious design choice to obtain the signals from the sample containing cells.
Shi et al. teach each ISFET is comprised of a gate dielectric layer 65 (oxide layer) but do not teach a single gate dielectric layer disposed in direct contact with an entirety of top surfaces of the plurality of source and drain regions. 
However, Redepenning et al. teach method of making FET arrays for graphene based sensor comprised of disposing plurality of FETs comprising source/drain regions on a semiconductor substrate and a single gate dielectric layer is disposed thereon to form top gate (Fig 6A and [0073][102][0103]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Redepenning et al. teaching to construct the Shi et al. ISFET array using the method of Redepenning et al. because it was alternative way of constructing an array of FETs and furthermore Redepenning et al. method construct the FET array in fewer steps compared of Shi et al. method of constructing individualized ISFET in each chamber, thereby reducing/saving time. 
	According to Fig 4 of Shi et al. the vertical sidewalls of the source and drain regions overlap with vertical sidewalls of a bottom portion of the gate conductor and are not vertically aligned with vertical sidewalls of the gate conductor. 
	However, Shen et al. teach BioFEt comprised of source and drain regions 105 on a substrate 103 and gate electrode 109 having vertical sidewalls that are vertically aligned with vertical sidewalls of the source and drain regions (Fig 1 and [0018]). Therefore, lacking evidence of criticality, it would have been obvious to person having ordinary skill in the art at the time of the invention to align the vertical sidewalls of the source and drain regions with vertical sidewalls of a bottom portion of the gate conductor as it would have yielded predictable results.

Claim 11, Shi et al. teach the signal could represent electrical potential [0035].

Claims 12 and 13, Shi et al. teach chambers with antimicrobials may be compared to chambers without antimicrobials (reads on reference component including chambers comprising array of electrochemical/ISFET array). Shi et al. further teaches data analysis and/or interpretation could be automated [0038] and it is well known automated analysis are performed by computer which includes data storage devices to store signals of standard/reference component to data analysis as supported by Rothberg et al. [0369][0223].
Claim 14, Shi et al. teach the ISFET is activated to generate signals in response to potential (VGS) applied to reference electrode (see Fig 4 and [0032]).

Claim 18, Shi et al. teach the gate conductor defines a T-shaped configuration (gate conductor 70 is a T-shaped configuration).


Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759